DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ amendment filed December 18, 2020.   Claims 1, 3-6 and 8-10 are pending and an action on the merits is as follows.	
Rejections of claims 1, 3-6 and 8-10 under 35 U.S.C. 101 have been withdrawn.
The indicated allowability of claims 1, 3-6 and 8-10 is withdrawn in view of the newly discovered reference to Gerstenmeyer (US 10,464,781 B2).  Rejections based on the newly cited reference follow.
Applicants’ arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 1 and 6 include the limitation “adjusting the direction of the elevator cars in each lane”.  When no adjustment is made to a direction of a moving object, said object remains moving in its established direction, while an adjustment to the direction of the moving object requires reversing the direction of the object. Following the aforementioned limitation, the claims require direction of elevator cars in at least two of the lanes to remain the same as previously described.  It is unclear how direction the elevator cars in each lane, i.e. every lane, are to be adjusted while maintaining previously established directions in at least two of the lanes.  For examining purposes, this limitation is interpreted as stating “adjusting the direction of the elevator cars in at least one lane”.  
Claims 3-5 and 8-10 depend from claims 1 or 6 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claims 1 or 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gerstenmeyer (US 10,464,781 B2).
Claim 1: Gerstenmeyer discloses a method of operating an elevator system shown in Fig. 1G to have three lanes (elevator shafts 110, 120, 130), where elevator cars are directed upward in a first lane, and directed downward in a third lane.  Elevator cars are directed to transfer between floors at a lower transfer station and an upper transfer station using changing mechanisms (column 5 lines 39-45).  The elevator cars then are directed to transfer at the lower transfer station from the third lane to the first lane, and directed to transfer at the upper transfer station to the third lane form the first lane.  A usage change occurring in the elevator system is detected and the direction of the elevator cars in at least one lane is adjusted in response to the usage change (column 5 lines 59-65).  During the adjustment, new upward calls are assigned to elevator cars in the first lane and new downward calls to elevator cars in the third lane, such that elevator cars are directed downward in the third lane and transfer at the lower transfer station from the third lane to the first lane, and elevator cars are directed upward in the first lane and transfer at the upper transfer station to the third lane from the first lane, as can be seen from Fig. 1D.  Elevator cars are assigned a YES or NO status based on passenger transport capabilities (column 4 lines 21-25), and are parked in an individual lane when said lane is not being used (column 7 lines 26-28).  A first operating state (A) can be switched to a second operating state (G) (column 6 lines 29-32) and vice versa, such that directions of each lane can be reversed to provide more 
Claim 3: Gerstenmeyer discloses a method as stated above, where elevator cars are directed downward in the second lane, directed to transfer at the lower transfer station to the first lane from the second lane, directed upward in the first lane, and directed to transfer at the upper transfer station from the first lane to the second lane, as can be seen from Fig. 1C.
Claim 4: Gerstenmeyer discloses a method where a first operating state can be switched to a second operating state and vice versa, and elevator cars are able to be parked in a lane which is not in use, and will be assigned a NO status due to their inability to transport passengers, as stated above.  When the third lane is not in use, as shown in Fig. 1B, the elevator cars can be parked in the third lane and will be assigned a NO status due to their inability to transport passengers.  It is then detected that there are no upward or downward calls to any elevator car in the third lane, and new upward calls are assigned to elevator cars in the third lane and new downward calls are assigned to elevator cars in the second lane, as shown in Fig. 1A.  Elevator cars are further be directed downward in the second lane, directed to transfer at the lower .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 6 and 8-10 are rejected under 35 U.S.C. 103 as being obvious over Gerstenmeyer (US 10,464,781 B2).
Claim 5: Gerstenmeyer discloses a method as stated above, where new upward calls are assigned to elevator cars in the third lane and new downward calls are assigned to elevator cars in the second lane, elevator cars are directed upward in the third lane, and directed to transfer at the upper transfer station from the third lane to the second lane, elevator cars to be directed downward in the second lane and directed to transfer at the lower transfer station to the third lane from the second lane, as shown in Fig. 1A.  This reference fails to explicitly disclose it being detected that there are no upward calls or downward calls to any elevator car in the first lane.
However Gerstenmeyer discloses elevator cars to be able to be parked in a lane which is not in use, and assigned a NO status due to their inability to transport passengers, as stated above.  When the first lane is not in use, as shown in Fig. 1F, the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect that there are no upward calls or downward calls to any elevator car in the first lane.  Doing so would allow an elevator car to be parked as taught in Gerstenmeyer (column 7 lines 26-28) due to malfunction or maintenance, without prohibiting elevator service in an upward or downward direction.
Claim 6: Gerstenmeyer discloses a method of operating an elevator system shown in Fig. 1A to have three lanes (elevator shafts 110, 120, 130), where elevator cars are directed downward in a second lane, and directed upward in a third lane.  Elevator cars are directed to transfer between floors at an upper transfer station and an upper transfer station using changing mechanisms (column 5 lines 39-45).  The elevator cars then are directed to transfer at the upper transfer station from the third lane to the second lane, and directed to transfer at the lower transfer station to the third lane form the second lane.  A usage change occurring in the elevator system is detected and the direction of the elevator cars in at least one lane is adjusted in response to the usage change through a series of steps (column 5 lines 59-65).  New upward calls are assigned to elevator cars in the third lane and new downward calls to elevator cars in the second lane, such that elevator cars are directed downward in the second lane and transfer at the lower transfer station to the third lane from the second lane, and elevator cars are directed upward in the third lane and transfer at the upper transfer station from 
However Gerstenmeyer discloses elevator cars to be assigned a YES or NO status based on passenger transport capabilities (column 4 lines 21-25), and parked in an individual lane when said lane is not being used (column 7 lines 26-28).   When the first lane is not in use, as shown in Fig. 1F, the elevator cars can be parked in the first lane and will be assigned a NO status due to their inability to transport passengers.  It is then detected that there are no upward or downward calls to any elevator car in the first lane. A plurality of lanes are assigned an upward direction and a minimum number of lanes are assigned a downward direction depending on traffic volume (column 5 lines 59-64), as during morning operation of a high-rise building (column 6 lines 15-18).  New upward calls then would be assigned to elevator cars in the first lane and new downward calls assigned to elevator cars in the second lane as shown in Fig. 1A, in response to the detecting that there are no upward calls or downward calls to any elevator car in the first lane.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect that there are no upward or downward calls to any elevator car in the first lane and new upward calls to be assigned to elevator cars in the first lane and new downward calls to be assigned to elevator cars 
Claim 8: Gerstenmeyer discloses a method as stated above, where elevator cars are directed downward in the second lane, directed to transfer at the lower transfer station to the first lane from the second lane, directed upward in the first lane, and directed to transfer at the upper transfer station from the first lane to the second lane, as can be seen from Fig. 1A.
Claim 9: Gerstenmeyer discloses a method where elevator cars are able to be parked in a lane which is not in use, and will be assigned a NO status due to their inability to transport passengers, as stated above.  When the third lane is not in use, as shown in Fig. 1B, the elevator cars can be parked in the third lane and will be assigned a NO status due to their inability to transport passengers.  It is then detected that there are no upward or downward calls to any elevator car in the third lane, and new upward calls are assigned to elevator cars in the first lane and new downward calls are assigned to elevator cars in the third lane, as shown in Fig. 1C.  Elevator cars are further be directed downward in the third lane, directed to transfer at the lower transfer station to the first lane from the third lane, directed upward in the first lane, and directed 
Claim 10: Gerstenmeyer discloses a method where elevator cars are able to be parked in a lane which is not in use, and will be assigned a NO status due to their inability to transport passengers, as stated above.  When the second lane is not in use, as shown in Fig. 1D, the elevator cars can be parked in the second lane and will be assigned a NO status due to their inability to transport passengers.  It is then detected that there are no upward or downward calls to any elevator car in the second lane, and new downward calls are assigned to elevator cars in the third lane and new upward calls are assigned to elevator cars in the first lane, as shown in Fig. 1D.  Elevator cars are further directed downward in the third lane, directed to transfer at the lower transfer station from the third lane to the first lane, directed upward in the first lane, and directed to transfer at the upper transfer station to the third lane from the first lane, as can be seen from Fig. 1D.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J UHLIR whose telephone number is (571)270-3091.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        February 10, 2021